TO BE PUBLISHED

               ,,iUYrrMr C~aurf of ~r
                               2008-SC-000929-KB




V.                            IN SUPREME COURT



WILLIAM A . NISBET, III                                             RESPONDENT


                             OPINION AND ORDER

                                 I. Introduction

      The Board of Governors of the Kentucky Bar Association (KBA)

recommends that Respondent, William A. Nisbet, III, KBA Member No . 51840,

be suspended for five (5) years from the practice of law in the Commonwealth of

Kentucky for violation of Supreme Court Rule (SCR) 3 .130-8 .3(b) . Nisbet, who

was licensed to practice law in 1971, maintains his Bar Roster Address at 10

North Main Street, P.O . Box 706, Madisonville, Kentucky 42431 . Nisbet

elected not to respond to the Charge brought by the KBA, and the case was

presented to the Board of Governors as a, default case pursuant to SCR 3 .210 .

Having reviewed the findings of fact and conclusions of law submitted by the

KBA, this Court adopts the KBA's recommendation .

                                 II. Background

      In July of 2005, Nisbet was arrested by the Madisonville Police on

multiple charges for trafficking in cocaine and for participating in a criminal
syndicate . As a result of the investigation, a Hopkins County Grand Jury

returned a fourteen (14) count indictment against Nisbet. Thirteen (13) others

were also indicted as a result of the same investigation .

      On October 2, 2006, Nisbet entered an Alford plea to the charges . As a

result of the plea bargain, Nisbet's eight (8) year sentence was probated for five

(5) years. On that date, Nisbet wrote Bar Counsel indicating his intent to end

his law practice. Subsequently, Nisbet provided Bar Counsel with copies of the

letters he sent his clients advising them he would no longer be practicing law.

On October 14, 2006, Nisbet was automatically suspended from the practice of

law pursuant to SCR 3 .166(l) .

      In accordance with SCR 3 .166(6), the Inquiry Commission of the KBA

initiated disciplinary proceedings against Nisbet. On December 20, 2007, the

Inquiry Commission filed a one count complaint against Nisbet alleging

violation of SCR 3.130-8 .3(b) . In a response filed in January of 2008, Nisbet

maintained his innocence. Nisbet claimed he entered an Alford plea in order to

obtain a better outcome for his daughter (one of Nisbet's co-defendants) . At the

conclusion of its investigation, the Inquiry Commission brought a one-count

Charge against Nisbet, again alleging violation of SCR 3.130-8 .3(b) . Despite

personal service and written notice, Nisbet elected not to respond to the

Charge .

      The Charge was presented as a default case to the Board of Governors on

November 21, 2008. With a vote of 18-0, the Board of Governors found Nisbet

guilty by a preponderance of evidence of violating SCR 3 .130-8 .3(b) . The Board

of Governors, again by a vote of 18-0, recommended that Nisbet be suspended
                                         2
from the practice of law in the Commonwealth of Kentucky for five (5) years.

The recommendation would have the suspension be retroactive so as to

coincide with Nisbet's criminal probation period.

                                   III. Conclusion

      Given the record in this case, we believe the Board of Governors'

recommendation of a five (5) year suspension is justified. Nisbet has not

sought review under SCR 3.370(8), nor does this Court elect to review the

decision of the Board of Governors under SCR 3 .370(9) . Therefore, the decision

of the Board of Governors is adopted in accordance with SCR 3 .370(10) .

      ACCORDINGLY, IT IS HEREBY ORDERED THAT:

       (1)   William A. Nisbet, III, KBA Member No . 51840, is adjudged guilty of

violating SCR 3 .130-8 .3(b) .

       (2)   William A. Nisbet, III, KBA Member No. 51840, is hereby

suspended from the practice of law in the Commonwealth of Kentucky for a

period of five (5) years, with said suspension to be retroactive so as to coincide

with his five (5) year criminal probation period.

      (3)    William A. Nisbet, III, KBA Member No . 51840, shall comply with

the notice of suspension requirements set out in SCR 3 .390 . While the record

indicates that Nisbet has complied with the requirements concerning notice of

his temporary suspension as set out in SCR 3 .166, Nisbet shall ensure within

ten (10) days of the entry of this Opinion and Order that he has complied with

the requirements of SCR 3 .390 .

      (4)    In accordance with SCR 3.450, William A . Nisbet, III, KBA Member

No. 51840, is directed to pay all costs associated with these disciplinary
                                         3
proceedings in the amount of $262 .26, for which execution may issue from this

Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: April 23, 2009 .